DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election of Group I claims 1-13 and 16-20 in the reply filed on 20 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the roller (claim 12), hat (claims 13 and 20), hairnet (claims 13 and 20) and packaging (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Additionally, drawing Figures 10 and 11 are objected to as failing to comply with 37 CFR 1.84(m) because the shading impermissibly reduces legibility, and does not aid in understanding the invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 8 recites “by at least one of the sides of same” and should recite --by at least one of the sides--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10, lines 8-9 recites “via one of the sides of same” and should recite --via at least one of the sides--.  Appropriate correction is required.

16 is objected to because of the following informalities:  Claim 16, line 2 recites “of the two sheets” and should recite --of the at least two sheets--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “preferably chemotherapy hat….preferably disposable…” and it is unclear if these limitations are required.  For the purpose of the application of prior art, these limitations will be considered to be required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-4 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2006/0178717 A1 to Harris et al. (Harris).
Regarding claim 1, Johnson teaches an article (3) consisting of at least two sheets (1/2) stacked (Fig. 5) and welded ([0032] which states that “seal(s) 30 can be formed using techniques and equipment readily available in the art, such as thermal or ultrasonic sealing techniques”) to define a paving (see for example Fig. 1) comprising at least three tiles (see for example Figs. 1-4, 6 and 7) comprising at least three sides and three vertices (see for example Figs. 1-4, 6 and 7), said tiles being deployed in at last two special directions defining a plane (see for example Figs. 1-4, 6 and 7), said tiles being adjacent and connected to each other by at least one of the sides of same (see for example Figs. 1-4, 6 and 7), said tiles comprising at least one compartment (10) including at least one material (20) absorbent to an aqueous medium or filler material ([0029] which states that “air and oxygen is permitted to permeate across or through the fabric into the interior portion of a compartment 10 to interact with and activate the thermal composition 20 therein”), said tiles being closed and connected to each other by at least one weld (30 and ([0032] which states that “seal(s) 30 can be formed using techniques and equipment readily available in the art, such as thermal or ultrasonic sealing techniques”), said weld being produced by ultrasound, heat or any other type of weld known to those skilled in the art ([0032] which states that “seal(s) 30 can be formed using techniques and equipment readily available in the art, such as thermal or ultrasonic sealing techniques”), wherein the weld consists of a frangible line constituted by a series of weakening welds (31) and junction points or a pre-cut border on either 
Regarding claim 2, Harris teaches the article of claim 1 as well as wherein at least one of the sheets is formed from a stacking of several thicknesses of material ([0030]).
Regarding claim 3, Harris teaches the article of claim 1 as well as wherein the weakening weld between two tiles is continuous at the vertex of each tile (Fig. 2)
Regarding claim 4, Harris teaches the article of claim 1 as well as wherein the weakening weld between two tiles is discontinuous at at least two points per centimeter in such a way as to generate at least two junction points of the mix weld (Fig. 2).
Regarding claim 16, Harris teaches the article of claim 1 as well as wherein each one of the at least two sheets is formed from a stacking of several thicknesses of material ([0030]).
Claim(s) 1, 6, 8, 9, 11 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2002/0042641 A1 to Johnson (Johnson).
Regarding claim 1, Johnson teaches an article (100) consisting of at least two sheets (116/112) stacked and welded ([0019] which states “The back panel 112 and the front panel 116 may be affixed or joined in any of a number of means well known in the art, including but not limited to stitching, gluing, or heat bonding.”) to define a paving (Fig. 1 for example comprising at least three tiles (Fig. 1 for example), each tile comprising at least three sides and three vertices (Fig. 1 for example), said tiles being deployed in at least two spatial directions ([0021] which states “It will be appreciated that although the illustrated preferred embodiment depicts a one-by-three array of 
Regarding claim 6, Johnson teaches the article of claim 1 as well as wherein the material absorbent to an aqueous medium is of the polyacrylate type ([0003, 0023, 0024]).
Regarding claim 8, Johnson teaches the article of claim 1 as well as wherein at least one of the sheets is permeable to an activation liquid ([0019]) and wherein the 
Regarding claim 9, Johnson teaches the article of claim 1 as well as wherein said article is in a packaging that comprises at least one microporous or microperforated film permeable to water but a barrier to microbes, bacteria and/or viruses 
Regarding claim 11, Johnson teaches a cooling thermal compress (title) comprising at least one article according to claim 1 (see rejection of claim 1 above) which if the material that it contains is an absorbent material to an aqueous medium (Johnson teaches an absorbent material to an aqueous material as set forth above), was activated by putting into contact with an aqueous medium, and which was cooled, frozen or deep frozen ([0002, 0011, 0030]).
Regarding claim 19, Johnson teaches the article of claim 1 as well as wherein the activation liquid is water or an aqueous medium (abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris.
Regarding claims 5, 17 and 18, Harris teaches the article of claim 1 as well as that the compartments (10) can vary in size, shape and arrangement ([0035] which states “The compartments 10 can be uniformly sized and/or shaped throughout the entire blanket, or two or more different compartment shapes and sizes can be used within a single blanket as well.  As each particular compartment can differ in shape and dimension (length and width) from adjacent or surrounding compartments, wide variations are possible.”).  However, Harris is specifically silent with respect to the surface of the compartment occupying 10 to 99%, 50 to 95% or 70-90% of the tile.  It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have sized the surface of .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris or Johnson in view of US 2008/0027523 A1 to Behringer et al. (Behringer).
Regarding claim 7, Harris or Johnson teaches the article of claim 1 (see rejections above), but not wherein one of the outer faces of the sheets is coated, entirely or partially, with an adhesive.  Behringer teaches an analogous device to that of both Harris and Johnson as well as an adhesive layer provided on the thermal element ([0043]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris or Johnson to include the adhesive of Behringer so as to provide better contact of the thermal device with the patient as taught by Behringer ([0043, 0072]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of US 2016/0228290 A1 to Davidson (Davidson).
Regarding claim 9, Johnson teaches the article of claim 1, but not a packaging that comprises at least one microporous or microperforated film permeable to water by a barrier to microbes, bacteria and/or viruses.  Davidson teaches an analogous device (title) including a packaging that includes permeable layers made of a one way perforated polyethylene sheet provided with shaped micro-perforations ([0041]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a packaging material as taught by Davidson so as to allow for fluid flow in one direction so as to reduce liquid from . 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of US 2007/0150033 A1 to Johnson et al. (033 Johnson).
Regarding claim 10, Johnson teaches the article of claim 1, but not a packaging comprising a first pocket comprising said article, a second pocket, independent of the first pocket and sealed with respect to the first pocket, comprising or able to receive an aqueous medium, the two pockets being integral via one of the side of same, and the two pockets comprising a means of putting into fluid communication from the second pocket to the first pocket.  033 Johnson discloses an analogous article (title) to that of Johnson as well as a packaging (Fig. 6) said packaging comprising a fist pocket (see annotated figure below) which comprises the article (compartments 170), a second pocket (190), independent of the first pocket and sealed with respect to the first pocket ([0095]), comprising or able to receive an aqueous medium (102), the two pockets being integral via one of the sides of same (Fig. 6), and the two pockets comprising a means of putting into fluid communication from the second pocket to be the first pocket (Fig. 6 and [0039]).

    PNG
    media_image1.png
    652
    638
    media_image1.png
    Greyscale

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of US 9,132,030 B2 to Koudelka (Koudelka).
Regarding claim 12, Johnson teaches an article according to claim 1 (see rejection of claim 1 above), but does not teach a roller where the article according to claim 1 is wound on itself.  Koudelka teaches an analogous therapeutic wrap (30) to that of Johnson as well as moving the therapeutic wrap from a planar configuration to a substantially cylindrical configuration by folding or rolling the wrap which may then be inserted into a separate sleeve (Col. 4, lines 25-46).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to .
Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris or Johnson in view of Behringer and US 6,312,453 B1 to Stefanile et al. (Stefanile).
Regarding claims 13 and 20, Harris or Johnson teaches at least one article according to claim 1 (see rejections above), but does not teach a chemotherapy hat comprising a disposable hairnet and at least one article according to claim 1.  Behringer teaches an analogous device to that of both Harris and Johnson as well as a form of a headgear where the size of the cooling elements must, of course, be adapted accordingly ([0048]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris or Johnson to include a headgear as taught by Behringer so as to allow for desired head cooling as taught by Behringer ([0048]).  
However, Behringer does not teach a disposable hairnet.  Stefanile teaches a head cooling device (title) including an optional inner linter (24; here interpreted as a hairnet) which serves as a contact barrier between the inner surface (30) of the cooling liner (20) and the skill (26) to prevent sticking as well as it transports moisture due to perspiration or condensation away from the skull (Col. 3, line 58-Col. 4, line 4).  Stefanile goes on to teach that it is preferred that the inner liner be an inexpensive, disposable material (Col. 4, lines 1-4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Harris or Johnson and Behringer to include the inner liner of 
With respect to the recitation of “chemotherapy” and “to combat hair loss linked to a chemotherapy treatment” in claim 20 and “preferably chemotherapy hat to combat hair loss linked to a chemotherapy treatment” in claim 13, when reading the preamble in the context of the entire claim, these recitations are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794